PER CURIAM.
The objection which is urged against the sufficiency of the first count of the declaration is, as we understand it, that the consideration of the contract to deliver the corn, is stated to arise from the defendant’s *382acknowledgment of the receipt of money, and not from the actual payment of it. This attempt at a distinction, is more ingenious than sound. We are satisfied, that the declaration substantially alleges the'consideration of the contract to have been, the payment of the sum of money named.
This being, in our opinion, the obvious meaning of the terms used, it becomes wholly unnecessary to consider whether it is essential in declaring on a writing promising the payment of a debt, or the performance of a, duty, to allege any consideration, whatever in t.he declaration.
Judgment affirmed.